Citation Nr: 1427889	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for aortic valve stenosis, also claimed as a heart murmur.  

2.  Entitlement to service connection for residuals of strep throat and scarlet fever.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from August 1956 to August 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ), sitting in St. Paul, Minnesota.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

It is the Veteran's contention that he had strep throat and scarlet fever during service.  He asserts that he currently suffers from residuals of this inservice illness, to include a heart murmur and aortic valve stenosis.  

Review of the service treatment records (STRs) is negative for report of, treatment for, or diagnosis of strep throat or scarlet fever, to include at time of separation examination in August 1959.  However, several lay statements have been submitted from fellow servicemen who recall that the Veteran was indeed treated during service for strep throat and scarlet fever.  

At a personal hearing in April 2014, the Veteran testified that after they had gotten underway aboard the USS Genesee, he came down with a sore throat.  He had a fever and was very sick.  He broke out in a rash, especially in the groin area, where his skin was like sandpaper.  Even though he was sick, he carried out his duties.  He was seen by a hospital corpsman on board.  He recalled that his temperature was taken, and he was given some aspirin and A.P.C. pills.  He worked in the engine room which was in excess of 100 degrees and this exacerbated his illness.  

VA post service records, to include November 2013 records, show that the Veteran has a heart murmur and has been diagnosed with severe aortic stenosis.  

The Board finds that additional medical evidence is necessary before making a determination as to the current claims.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be contact and asked to identify any medical treatment, VA and non-VA, that he received for the disorders on appeal, the records of which have not already been obtained.  The records of any identified treatment should be obtained.

2.  Following completion of the above, schedule the Veteran for a VA cardiology examination with a medical professional of appropriate expertise to determine the nature and etiology of all claimed heart conditions.  The claims file must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.  

Following review of the claims file and examination of the Veteran, the examiner should document all currently diagnosed heart conditions.  The examiner is instructed that the Veteran has been diagnosed with a heart murmur and aortic valve stenosis in recent years.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current heart condition, to include a heart murmur and aortic stenosis, had its onset in service or is related to any in-service disease, event, or injury to include the claimed in-service strep throat and scarlet fever.  

The examiner should not rely solely upon the absence of medical documentation of inservice treatment for strep throat and scarlet fever.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).  

